Citation Nr: 0612705	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with a limitation of flexion, 
currently evaluated as 10 percent disabling.

2.  What evaluation is warranted for a separate evaluation 
assigned right knee instability from June 6, 1997?

3.  What evaluation is warranted for traumatic arthritis of 
the right knee with a limitation of extension from June 6, 
1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the a claim of entitlement to an 
evaluation in excess of 10 percent for traumatic arthritis of 
the right knee.

In March 2000 and July 2003, the Board remanded the claim for 
further development and adjudicative action.  

By a June 2005 rating decision, the Baltimore, Maryland RO 
granted two separate 10 percent evaluations for limitation of 
right knee extension and instability effective June 6, 1997.  
The RO reclassified the original grant as a limitation of 
right knee flexion.

The record raises the issues of entitlement to service 
connection for back and left knee disorders, to include 
secondary to the service connected multiple right knee 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  Traumatic arthritis of the right knee is not manifested 
by evidence of limitation of knee flexion to 30 degrees.

2.  Since June 6, 1997, traumatic arthritis of the right knee 
is not manifested by moderate recurrent subluxation or 
lateral instability.  

3.  Since June 6, 1997, traumatic arthritis of the right knee 
is not manifested by evidence of limitation of knee extension 
to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the right knee with a 
limitation of flexion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2005).

2.  Since June 6, 1997, the criteria for an evaluation in 
excess of 10 percent for right knee traumatic arthritis with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

3.  Since June 6, 1997, the criteria for an evaluation in 
excess of 10 percent for right knee traumatic arthritis with 
a limitation of extension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 
and January 2005 correspondence fulfill the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal.  The claims were thereafter readjudicated in 
a June 2005 rating decision and supplemental statement 
of the case.  The failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims.  Thus, any questions as to the appropriate 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Background

VA examination dated in August 1997 showed no crepitation of 
the right knee on flexion and extension.  The collateral and 
cruciate ligaments appeared to be intact.  He had negative 
Lachman's test.  There was no evidence of pain on motion of 
his knee.  McMurray's test was negative.  X-rays showed early 
degenerative joint disease.

A VA outpatient treatment record dated May 1998 included a 
diagnosis of traumatic arthritis.  The veteran complained of 
stiffness and swelling of both knees.

At his March 1999 RO hearing, the veteran testified that if 
he stood or walked for any length of time in one day, he 
could hardly walk the next day.  He described problems with 
knee weakness, locking, and shooting pains.  He had problems 
climbing stairs and indicated that sometimes he had a good 
range of motion, but sometimes he could not straighten his 
knee.

VA treatment records from August 2003 to May 2005 note 
complaints of knee pain.

At his May 2005 VA examination, the veteran reported that he 
was careful when he stood up as there was fear that his right 
knee might buckle on him.  He also stated his right tibia was 
broken.  He indicated that a piece of right "knee cap" was 
chipped off at the time of the initial injury.  He reported 
that his right leg and points proximal to the right leg were 
"shattered" and he stated his right thigh became smaller 
because of disuse and was given therapy at "Hampton Roads".  
He stated that sometimes he sensed that he was losing 
"circulation" below his right knee.  He had discomfort when 
he walked and stated his knee would buckle and he had fallen 
8 to 10 times in the prior year.  He also complained of 
stiffness and swelling.  He reported flare-ups with rainy 
weather, and repetitive motion reportedly increased pain.

The examination showed that he veteran walked fairly normal.  
He showed no limp.  The appellant stated that he could not 
walk on his toes and heels with shoes on.  When he showed his 
heel wear to the examiner, the examiner noted that the wear 
looked the same.  The veteran reported that he did not trust 
his knee when squatting.  Still, he held onto the table as he 
flexed each knee to about 100 degrees.  He then straightened 
back up and sat down in a low chair.  He was able to take his 
trousers and socks off.  When he stood up he kept the right 
knee flexed at about 10 degrees.  

The examiner noted the veteran lacked about 20 degrees of 
active extension of the right knee.  Ligaments were intact 
and there was tenderness over the lower patella and patellar 
tendon area of the right knee.  There was flexion of the 
right knee to about 110 degrees but the appellant resisted 
further flexion and reported complaints of pain.  The last 10 
degrees of flexion were painful.  There was no joint 
effusion.  McMurray test was negative but difficult to test 
because he was not flexing the right knee due to pain.  When 
flexing his knees he had pain both the anterior and posterior 
aspects.  There was about 15 degrees of valgus of the right 
knee.  There was some patello-femoral compression pain of the 
right knee with some crepitus.  There was no patello-femoral 
joint instability.

Leg lengths were the same.  Motor function was 5/5.  He 
flexed his knees about 95 to 100 degrees and seemed in no 
discomfort.  X-rays showed degenerative changes in both 
knees; probably some chondromalacia patella of the right knee 
and some patellar tendonitis.  The examiner found no evidence 
of weakened movement, excess fatigability, atrophy, lack of 
endurance, or incoordination.  

III.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Remaining for consideration is whether any further increase 
in the schedular evaluations for right knee disablement is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).

Traumatic arthritis of the right knee, limitation of flexion

By a rating decision dated in March 1985, the veteran was 
granted service connection for traumatic arthritis of the 
right knee and assigned a 10 percent disability rating 
effective from November 1984.  This disability was 
reclassified in June 2005 as traumatic arthritis of the right 
knee with a limitation of flexion, but the disorder has 
always been evaluated as 10 percent disabling.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for right knee traumatic 
arthritis with a limitation of flexion.  There is no 
competent evidence that right knee flexion is limited to 30 
degrees.  Indeed, a May 2005 VA examination showed flexion to 
110 degrees with pain on the last 10 degrees of flexion.  The 
veteran was able to squat to 100 degrees flexion while 
holding the table edge for stability.  On use there was 95 to 
100 degrees of flexion on standing.  Accordingly, even taking 
into account the veteran's reported loss of motion due to 
pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  




IV.  Increased initial evaluations

The history of the disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned following the grant of service connection.  In such 
a case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

A.  Instability of the right knee

The veteran's right knee impairment with instability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.

The medical evidence since June 6, 1997, does not show that 
right knee impairment is manifested by moderate recurrent 
subluxation or lateral instability.  The evidence of record, 
to include the May 2005 VA examination, shows evidence of 
intact ligaments.  While the examiner noted that there would 
be instability on use due to the veteran's habit of extending 
the knee to only 10 degrees, that examination revealed no 
current evidence of instability, and no examiner has reported 
objective evidence of moderate right knee subluxation or 
lateral instability.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.

B.  Limitation of the extension of the right knee

A 10 percent rating is appropriate where extension of the leg 
is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for limitation of extension 
of the right knee.  The May 2005 VA examination showed motion 
to 20 degrees of extension during formal examination.  
Significantly, on actual use of the knee the appellant showed 
extension to 10 degrees.  This latter finding is more 
reflective of the actual impairment of extension because it 
reflects the degree of disability on actual use that the 
appellant would experience day to day.  Therefore, a higher 
evaluation is not warranted.  

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the preponderance of the evidence of record is 
against finding that the disorders are manifested by evidence 
of weakened movement, excess fatigability, atrophy, lack of 
endurance, or incoordination.  See, e.g., the 2005 VA 
examination report.  Hence, increased ratings under these 
regulations are not warranted. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

CONTINUED ON NEXT PAGE 



ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with a limitation of flexion is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee instability at any time since June 6, 1997 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee with a limitation of 
the extension at any time since June 6, 1967 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


